Memorandum: Plaintiff appeals from an order denying his pro se motion for leave to renew and reargue his prior motion for summary judgment on the amended complaint and his opposition to defendant’s cross motion for summary judgment dismissing the amended complaint. As plaintiff conceded during oral argument on his motion for leave to renew and reargue, he offered no new facts in support thereof. Instead, plaintiff merely argued that Supreme Court had misapprehended the law and therefore reached the wrong conclusion with respect to the prior motion and cross motion. Thus, plaintiffs motion for leave to renew and reargue was actually only a motion for leave to reargue, and it is well settled that no appeal lies from an order denying such a motion (see Hill v Milan, 89 AD3d 1458, 1458 [2011]; Hilliard v Highland Hosp., 88 AD3d 1291, 1292-1293 [2011]; Schaner v Mercy Hosp. of Buffalo, 16 AD3d 1095, 1096 [2005]). The appeal therefore must be dismissed. Present— Smith, J.P., Fahey, Peradotto and Lindley, JJ.